Per curiam.
This matter is before the Court on Respondent William D. Hentz’s Petition for Voluntary Surrender of License, which he filed pursuant to Bar Rules 4-110 (f) and 4-227 (a). In the petition, Hentz admits that on April 20, 2001, he entered a guilty plea to knowingly and intentionally dispensing hydrocodone, a Schedule III narcotic, a felony violation of 21 USC § 841 (a) and (b) (1) (D), as charged in Count One of Criminal Indictment No. 4:01-CR-10 of the United States District Court for the Northern District of Georgia, Rome Division and the trial court accepted his plea. Hentz admits that the trial court’s acceptance of his plea constitutes a violation of Rule 8.4 (a) (2) (it shall be a violation for a lawyer to be convicted of a felony) of the Georgia Rules of Professional Conduct of Bar Rule 4-102 (d). The State Bar believes that acceptance of Hentz’s petition is in the best interests of the Bar and the public.
We have reviewed the record and agree to accept Hentz’s petition for the voluntary surrender of his license, which is tantamount to disbarment. Bar Rule 4-110 (f). Accordingly, the name of William D. Hentz is hereby removed from the rolls of persons entitled to practice law in the State of Georgia. Hentz is reminded of his duties under Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.